Citation Nr: 0533999	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  03-00 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for depression, claimed 
as secondary to a service-connected left shoulder disability.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, claimed as secondary to a 
service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from March 1972 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in September 2003.  A 
transcript of his hearing has been associated with the 
record.

The case was remanded to the RO for additional development in 
November 2004.  It was returned to the Board for appellate 
consideration in October 2005.


FINDINGS OF FACT

1.  The veteran's depression is not shown to have been caused 
or aggravated by his service-connected left shoulder 
disability.  

2.  The veteran's cervical spine disability is not shown to 
have been caused or aggravated by his service-connected left 
shoulder disability.


CONCLUSIONS OF LAW

1.  Depression is not proximately due to or the result of the 
service-connected left shoulder disability.  38 C.F.R. 
§ 3.310(a) (2004).  

2.  Cervical spine disability is not proximately due to or 
the result of the service-connected left shoulder disability.  
38 C.F.R. § 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
March 2002, after the enactment of the VCAA.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the appellant's claim, he was informed of 
the evidence necessary to substantiate it.  A letter dated in 
April 2002 instructed veteran regarding the evidence 
necessary to substantiate the claim and requested that he 
identify evidence supportive of the claim.  Moreover, a 
Statement of the Case, issued in October 2002, provided 
notice to the veteran of the evidence necessary to support 
his claim.  A supplemental statement of the case dated in 
June 2005 provided notice to the veteran of the evidence of 
record regarding his claim and why this evidence was 
insufficient to award the benefit sought.

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  In addition, 
pertinent VA and private treatment records have been 
obtained.  The veteran was also afforded the opportunity to 
testify before the undersigned at a hearing in September 
2003.  Neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  To 
the extent that the veteran testified that there was evidence 
from a Dr. R., the veteran was informed that such evidence 
was not of record and he was provided an opportunity to cure 
that defect.  During the hearing, the veteran was also told 
of the pertinent regulation in understandable, layman terms.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

The veteran's service medical records reflect no complaint, 
abnormal finding or diagnosis pertaining to his psychiatric 
health or his cervical spine.  The December 1973 report of a 
medical board indicates that he was found to have a 
congenital anomaly of his left shoulder girdle.  The veteran 
was noted to have been hospitalized.  The medical board 
determined that the maximum benefits of treatment had been 
obtained and recommended that the veteran appear before a 
physical evaluation board.  On separation examination in 
March 1976 the veteran was noted to have a deformity of the 
left shoulder secondary to separation.  He was found to be 
psychiatrically normal, and there was no notation of an 
abnormality of the cervical spine.  The veteran was 
discharged in April 1976.

A July 1979 VA X-ray report indicates that there was no soft 
tissue swelling of the veteran's cervical spine.  The bony 
structures appeared normal.  The impression was normal 
cervical spine.

A December 1988 orthopedic admission history and physical 
report from Harris County Hospital indicates that the veteran 
was inebriated and in moderate distress.  It was noted that 
the veteran had been in a motor vehicle accident.  His neck 
was supple with full range of motion.  Another notation 
indicates that the veteran's cervical spine was clear.

The veteran was hospitalized at a VA facility in October 
1993, for alcohol dependence.  The veteran complained at 
times of neck pain, especially on mobilization.  

On VA hospitalization in July 1994, the diagnosis was alcohol 
abuse and loss of balance.  A CT scan of the head revealed no 
significant new findings.  MRI showed degeneration consistent 
with alcohol abuse. 

An EMG conducted in October 1995 was normal, without 
electrophysiologic evidence of radiculopathy, plexopathy, 
polyneuropathy, or myopathy.  The examiner specifically noted 
that no evidence of spinal accessory or high-cervical 
radiculopathy was found.

A February 1996 CT scan of the veteran's head was negative.  

On psychiatric evaluation during hospitalization in February 
1997, the diagnosis was alcohol dependence.  Alcohol 
dependence and a history of withdrawal seizures were assessed 
in March 1997.  In April 1997, the veteran was assessed with 
alcohol dependence, crack abuse, substance induced mood 
disorder, and rule out post-traumatic stress disorder (PTSD).  

An April 1997 VA X-ray report indicates straightening of the 
cervical spine.  The examiner opined that the finding might 
be due to adjacent muscle spasm.  Degenerative changes of the 
lower cervical spine were noted.

On hospitalization in July 1997, the diagnoses were alcohol 
dependence and cocaine abuse.  The provider also noted past 
history of cerebellar degeneration and Wernicke's syndrome.  

In March 2001, an assessment resulted in diagnoses of alcohol 
dependence, cocaine abuse, and probable substance induced 
mood disorder of the depressed type.  The veteran was 
discharged from the psychiatric service for failure to comply 
with his scheduled program.

The veteran reported depression and anxiety in April 2001, 
and the provider indicated a past history of substance 
induced mood disorder.

An April 2001 psychosocial assessment indicates that the 
veteran had problems with both alcohol and crack cocaine 
abuse.  The veteran indicated that he was not being followed 
by the mental health clinic.  He denied a history of sexual 
abuse.  An admission note indicates that he had much distress 
surrounding his separation from his common-law wife.  He 
denied being monitored by the mental health clinic to address 
his psychiatric symptoms.  

A January 2002 MRI report notes a history of left radicular 
symptoms.  The examiner indicated that there was some 
straightening of the cervical spine, but that bony alignment 
was otherwise normal.  There was moderate narrowing of the C4 
nerve root foramen.  A small central osteophyte minimally 
compressed the thecal sac and the right C5 nerve root foramen 
was minimally narrowed.  At C6-7, there was central and 
paracentral disc protrusion or osteophyte flattened the 
thecal sac somewhat.  There was also narrowing of the left C7 
nerve root foramen.  The impression was multilevel 
degenerative disease of the cervical spine.

A March 2002 VA infectious disease note discusses the 
veteran's hepatitis C and notes depression.  The veteran 
expressed his belief that it would not interfere with his 
treatment on interferon.  A July 2002 VA treatment record 
reflects that the veteran participated in group psychotherapy 
for substance abuse aftercare.   

A March 2002 VA mental health outpatient note indicates 
diagnoses of alcohol dependence, cocaine dependence, 
depression not otherwise specified, and dementia secondary to 
alcoholism.  

At his September 2003 hearing, indicated that he took 
medication for his depression and that it threw his sleep 
pattern off.  He noted that his current physician had 
attributed his depression to his service connected 
disability.  He also testified that a physician had 
attributed his cervical spine disorder to his service 
connected left shoulder disability.  He stated that he would 
like to have the opportunity to submit statements from his 
physicians concerning his claims.

In November 2003 the veteran reported to a VA mental health 
practitioner that he had been raped by a transvestite in 1975 
or 1976, and that he sustained a blow to the head during the 
incident.  He reported that he started drinking more and 
using marijuana after the incident.  He also indicated that 
another soldier attempted to cut off his penis, and that he 
had required stitches.  The examiner noted depressive 
symptoms of diminished interest and motivation, crying 
spells, and some isolation.  The diagnoses included major 
depressive disorder.  

In January 2004 the veteran presented for follow-up of PTSD.  
The provider noted that it had been emotionally painful for 
the veteran to visit old memories.  The veteran alluded to 
something traumatic that happened during his childhood which 
affected his sexual relationships, and admitted that he had 
once blown up a house because someone "did him wrong."  
Diagnoses were alcohol, cocaine, nicotine, mild dementia, and 
PTSD.

A June 2004 VA treatment note indicates diagnoses of 
dementia, depression not otherwise specified, alcohol 
dependence, and cocaine dependence.  A problem list contained 
in a November 2004 treatment record indicates cervical 
spondylosis with myelopathy, cervical disc degeneration, and 
depression not otherwise specified.  

In November 2004 the veteran indicated that he had nothing 
further to submit.

VA treatment notes dated in  2004 and 2005 show that the 
veteran participated in group therapy that focused on sex 
abuse.  A June 2005 infectious disease treatment note 
indicates depression and occasional anxiety attacks under the 
category "other issues."



Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran is requesting service connection for a cervical 
and psychiatric disability.  The term disability has a 
definition, as noted by the Court; this definition comports 
with the everyday understanding of disability, which is 
defined as an inability to pursue an occupation because of 
physical or mental impairment.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).  Service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet.App. 439 
(1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

In considering this case on the merits, the Board concludes 
that service connection for depression and cervical spine 
disability is not warranted.  In this regard the Board notes 
that there is no medical evidence suggesting that these 
disabilities are related to the veteran's service connected 
left shoulder disability.  The veteran has asserted that his 
VA physicians have attributed his depression and cervical 
spine disability to his service-connected left shoulder 
disability.  However, although the veteran was provided with 
the opportunity to submit evidence showing that relationship, 
he has submitted no such evidence.  

The first evidence of a diagnosis of any psychiatric disorder 
dates to April 1997, when substance induced mood disorder was 
assessed.  Although the veteran currently carries a diagnosis 
of depression, there is simply no evidence that demonstrates 
a relationship between the veteran's service-connected left 
shoulder disability and this psychiatric diagnosis.

With respect to the veteran's claimed cervical spine 
disability, the Board notes that there is evidence of 
degenerative changes of the cervical spine.  However, the 
Board again notes that the evidence of record does not 
establish a relationship between the cervical spine 
disability and the veteran's service-connected left shoulder 
disability.

The evidence of a relationship between the veteran's service 
connected left shoulder disability and his claimed depression 
and cervical spine disability is limited to the veteran's own 
statements and those of his representative; however, as 
laypersons, he is not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Furthermore, as to what he claims 
he was told, the connection between what a physician said and 
the layman's account of what he purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute "medical" 
evidence.   Robinette v. Brown, 8 Vet. App. 69, (1995).  The 
veteran was informed of the evidentiary defect in the record 
and was provided an opportunity to cure that defect, but did 
not.  Therefore, the Board must conclude that the 
preponderance of the evidence is again the veteran's claim.  
Absent competent evidence of a relationship between the 
veteran's service-connected left shoulder disability and his 
depression and cervical spine disability, the claim must be 
denied.

ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for degenerative disc 
disease of the cervical spine is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


